Ws! ;
STATE OF WISCONSIN, SO0S-courr, Hane. COUNTY | For Official Use

Caries Os Lindsey
(party designation) Vans? 3 Notice of Appeal

-Vs-

 

)
Stacey Loom, lerna von Quren, )
Weatiher Schuenyy, and MS. cine >

(party designation) DESC 5 Case No: \Q~eNn-Go4-3a)

 

 

Notice is hereby given that (name of party filing appeal Larlos \s londsey
appeals to the Court of Appeals, District 2 from [choose one] (Wthe whole [_} a part of the

final judgment or order, entered on (date) Wr\3- 79) in the De ourt for Done. County County,

the Honorable (name 0 of Judgey AQWMCS D, Pele yoov") , presiding, in favor of rams of
: Suche Yelersoy _, and against (nam& SS Wwe hind Se

ete iy wherein the court (describe judgment or order) HENICAN TE dreceed OW

 
 

hy L,
SE eee
pitt
pe Re on

    
  

VOrs2, CUA Comblainy under waraineny wove’
NOTE: If this is an appeal under §809.30 or §809.32, also include the following (see §809.10(1)): -

* Ifa postconviction motion was not filed, state the date of service of the last transcript or service of a
copy of the circuit court case record.

If a postconviction motion was filed, state the date of the order deciding the postconviction motion(s).

« lf the Court of Appeals established any other filing deadline, state it.

If counsel is appointed under ch. 977, a copy of the order appointing counsel should be attached to
the notice of appeal.
This [choose one] [lis [isnot an appeal within Wisconsin Statutes §752.31(2).

This [choose one] Lis [Jisnot. an appeal to be given preference in the circuit court or court of
appeals pursuant to statute.

Date: \\- V7 ANG

 

Signature of Filing Attorney Telephone Number

Camden Aadusl | Na

State Bar Number (if applicable)

ame Prinfed on Typed
ips \sadseot S hi

Address

 

 

 

 

 

Nol Woonson Ws Bo Gor ino, Roseohel lt e730" Las PP)

This completed form must be filed with the clerk of the circuit court in which the judgment or order appealed
from was entered. [n addition, copies of this completed form must be served upon the following:

4. the Clerk of the Court of Appeais;

2. opposing counsel; and

3. any other party.

 

- CA-120, 11/08 Notice of Appeal §§809.10 and 809.25, Wisconsin Statutes
($195.00 filing fee)
 

Cgrieo Lands? We aracet Wor 2\0 LU!

ease ND Ws BOO-\d 0
Cercle ot semuter

1 cower LNGSE4 v comitg War ow Tras Vt Woy of niovemary

mold ghad Oak WA Cell To The Pri! Lata Lonard The
Four Voruiments Yet E- Fwy. | }

Yo A Nor oO WYPacy|
a\, Syorr meh oy Beans ov NSS

Tre Waoord Vecamunte WAX so Be Syed Warbe The vourk oF
WHPeOlS Voy CMW Wrd4ns |

haled Tux tr Bay 6€ Novelrbsr, 201g

Cotte fash
LUA PR) Por Bod (woo
hes colgnk Wh SRO
